UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                              )
LISA ANN THOMAS, as next friend               )
of A.T.T.                                     )
                                              )
                         Plaintiffs,          )
                                              )
v.                                            )            Case No. 03-cv-1791 (RCL)
                                              )
DISTRICT OF COLUMBIA                          )
                                              )
                         Defendant.           )


                                       [PROPosoorbRDER
                     .                            .                      .

        For the reasons set forth in the Memorandum Opinion issued this date in Keith Allen, et

al. v. District of Columbia, No. 00-cv-591, it is hereby
        ORDERED that Defendant shall pay Plaintiffs, within 30 days of the date of this Order,

$7,299.67, an amount which represents the remaining interest owed to Plaintiffs on the capped

attorney's fees and costs in this case.

        SO ORDERED.



Date:
                                                      ROY EC. LAMBERTH
                                                      UNITED
                                                      .      STATES DISTRICT
                                                                        .    JUDGE